Citation Nr: 0525698	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  05-14 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for claimed prostate 
cancer.  



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel





INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) of the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

In a statement received in August 2005, the veteran has 
indicated that he wants a personal hearing before a Veterans 
Law Judge in Providence, Rhode Island.  

Since "Travel Board hearings" are scheduled by the RO (See 
38 C.F.R. § 20.704(a) (2005)), the Board is remanding the 
case for that purpose, in order to satisfy procedural due 
process concerns.  

Therefore the RO should schedule the veteran for a hearing at 
the soonest available opportunity, with notice to the veteran 
(at his last known address of record) and his representative, 
the Massachusetts Department of Veterans Affairs.  

Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO is to schedule the veteran for a 
hearing before a Veterans Law Judge at 
the earliest available opportunity, with 
appropriate notification to the veteran 
and his representative, Massachusetts 
Department of Veterans Affairs.  A copy 
of the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


 
 
 
 


